UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— ü QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— Commission File Number: 000-52764 BEAUTY BRANDS GROUP, INC. (Exact name of registrant as specified in its charter) ————— Nevada 77-0571784 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 420 Lexington Avenue, Suite 2320, New York, NY 10170 (Address of Principal Executive Office) (Zip Code) (212) 661-6800 (Registrant’s telephone number, including area code) 15 Broad Street, Apt. 2624, New York, New York10005 (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ü Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 16, 2010, there were 15,276,411 shares of $0.10 par value common stock issued and outstanding. TABLE OF CONTENTS Page Part IFinancial Information Item 1.Financial Statements Balance Sheets as ofSeptember 30, 2010 and December 31, 2009 (Unaudited) F-1 Statements of Expenses for the Three Months and Six Months Ended September 30, 2010 and 2009 (Unaudited) F-2 Statements of Cash Flows for the Six Months Ended September 30, 2010 and 2009 (Unaudited) F-3 Notes to the Interim Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 Part IIOther Information Item 1. Legal Proceedings 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3.Defaults Upon Senior Securities 6 Item 4. Submission of Matters to a Vote of Security Holders 6 Item 5. Other Information 6 Item 6.Exhibits 6 Signatures 6 Ex-31.1Section 302 Certification of Principal Executive Officer Ex-31.2Section 302 Certification of Principal Financial Officer Ex-32Section906 Certification of Officers PART I. - FINANCIAL INFORMATION BEAUTY BRANDS GROUP, INC. BALANCE SHEETS (unaudited) Sep 30, December31, ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accrued Expenses $ $ - Total current liabilities - Stockholders’ equity (deficit): Common stock, $.10 par value, 100,000,000 shares authorized; 15,276,411 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders’ (deficit) ) - Total liabilities and stockholders’ equity (deficit) $ -0- $ - See accompanying notes to unaudited financial statements F-1 BEAUTY BRANDS GROUP, INC. STATEMENTS OF EXPENSES (unaudited) Three Months Ended Nine Months Ended Sep 30, Sep30, Operating expenses General & administrative costs $ Net loss $ )
